Citation Nr: 1609269	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008, the Cleveland, Ohio RO denied entitlement to service connection for low back and bilateral shoulder disabilities.  In April 2008, the St. Petersburg, Florida RO granted entitlement to service connection for bilateral hearing loss disability and assigned an initial noncompensable rating.  Jurisdiction over this case was subsequently transferred to the RO in Montgomery, Alabama.

In August 2014, the Veteran testified during a hearing at the Montgomery RO before the undersigned; a transcript of that hearing is of record.  These issues were remanded by the Board for additional development in March 2015.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a low back disability, a right shoulder disability, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's bilateral hearing loss has not, at any time during the period on appeal, manifested by worse than Level II hearing in the right ear and Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in February 2008, prior to the issuance of the April 2008 rating decision.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with regard to the issue decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has also undertaken extensive and reasonable efforts to attempt to obtain all relevant, identified post-service medical records, and has considered his lay statements and personal testimony from the August 2014 Board hearing, which has been transcribed and included in the record.  At the hearing, the issue decided herein was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements of the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Pursuant to the March 2015 remand, the Veteran was afforded an additional VA examination in April 2015.  This examination was performed by a qualified examiner, and the examination report is adequate to address the issue on appeal at this time.  The examination report was associated with the claims file and reviewed by the AMC, which issued a supplemental statement of the case in April 2015.  The Board finds that there has been substantial compliance with the prior remand directives pertaining to this issue, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the issue may be considered on the merits at this time without prejudice to the Veteran.

II. Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss warrants an initial compensable rating.  The Veteran testified in August 2014 that he has trouble hearing people in his everyday life and sometimes has to use lip-reading to understand people.  Board Hearing Transcript 3.  He stated that he has more trouble understanding when there is background noise and that he has to turn the television volume loud.  Id. at 4.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

The Veteran's VA treatment records show that in January 2007, the Veteran's hearing was evaluated and found to be borderline normal with good speech discrimination.  At a May 2007 audiology consultation, the Veteran reported occasional ear pain or sensitivity, dizziness, and tinnitus.  The Veteran responded to a Hearing Handicap Inventory, and indicated that hearing problems did cause problems with almost all facets of social interaction, including meeting new people, talking to members of his family, causing difficulty when visiting people, having arguments, hearing the television, and hearing in a restaurant.  The Veteran was subsequently issued hearing aids in July 2007.  Puretone threshold testing in May 2007 showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
65
60
60
60
LEFT
65
65
65
70
66.25

Speech discrimination scores were 100 percent in both ears.  Applying the findings from the May 2007 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II in both ears, a 0 percent rating is assigned under Table VII.  Id.

The Veteran was afforded a VA examination in March 2008.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
30
30
35
33.75
LEFT
40
30
35
40
36.25

Speech discrimination scores were 88 percent in the right ear and 84 percent in the left ear.  Applying the findings from the March 2008 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  As noted above, where hearing loss is at Level II in both ears, a 0 percent rating is assigned.  Id.

The Veteran was also afforded a VA examination in November 2010.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
35
25
35
33.75
LEFT
40
30
35
45
37.5

Speech discrimination scores were 88 percent in the right ear and 80 percent in the left ear.  Applying the findings from the November 2010 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II in the right ear and Level III in the left ear.  Where hearing loss is at Level II in one ear and Level III in the other ear, a 0 percent rating is assigned under Table VII.  Id.

The Veteran next attended a VA examination in December 2012.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
30
25
30
30
LEFT
35
35
35
40
36.25

Speech discrimination scores were 88 percent in the right ear and 94 percent in the left ear.  Applying the findings from the December 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II in the right ear and Level I in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other ear, a 0 percent rating is assigned under Table VII.  Id.

The Veteran most recently attended VA examination in April 2015.  The Veteran reported that people need to repeat themselves when he is listening to them and that he keeps the television volume loud.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
30
25
35
30
LEFT
35
30
30
35
32.5

Speech discrimination scores were 90 percent in the right ear and 94 percent in the left ear.  Applying the findings from the April 2015 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other ear, a 0 percent rating is assigned under Table VII.  Id.

On review of the file, it is evident that the criteria for a compensable rating for bilateral hearing loss have not been met at any time during the period on appeal.  While the evidence of record shows that the Veteran does have a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, the evidence does not indicate that it rises to a severity sufficient to warrant a rating higher than 0 percent.  The March 2008, November 2010, December 2012, and April 2015 VA examinations, as well as the January 2007 evaluation with the Veteran's VA treatment provider, were conducted by qualified audiologists in accordance with 38 C.F.R. § 4.85(a).  The January 2007 evaluator and the April 2015 VA examiner discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  These symptoms were also addressed at the Veteran's Board hearing in August 2014, and the Veteran did not indicate any additional specific impairments that were not addressed at the prior examination.  Accordingly, the Board finds the examinations to be sufficiently in compliance with the provisions of VA regulations and are afforded great probative value in determining the Veteran's level of hearing impairment.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, including that it has become more difficult to understand conversations, especially when there is background noise present, and that he has had to turn up the volume on the television.  But as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The Board also acknowledges the Veteran's belief that his hearing impairment deserves of a higher disability rating.  However, the VA audiometric examinations performed during the course of the appeal show that the Veteran's bilateral hearing loss at no time warranted a compensable evaluation.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss does not warrant a compensable rating.  There is currently no probative medical evidence of record which indicates that the Veteran's measurable hearing loss is of sufficient severity to be assigned a compensable rating, nor has any fault with the medical examinations of record been shown.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against finding that a compensable rating is warranted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

III. Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria very accurately pertains to the Veteran's symptomatology, which is primarily a decrease in his hearing acuity.  The Veteran has complained of having difficulty hearing conversations and requiring increased volume on the television, both predictable consequences of a hearing impairment.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe hearing impairment than currently shown by the evidence.  38 C.F.R. § 4.85.  The Board acknowledges that the Veteran reported having occasional ear pain and dizziness in May 2007, but these symptoms have not been shown to be related to his service-connected hearing loss, and the Veteran did not indicate having such symptoms at any of his many VA examinations or at his Board hearing.  The record also does not show that the Veteran has required any hospitalization or surgery relating to his hearing loss, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities (in this case, the Veteran is also service connected for irritable bowel syndrome, major depressive disorder, tinnitus, left corneal scar, and erectile dysfunction).  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.


REMAND

In March 2015, the issues of entitlement to service connection for a low back disability and for right and left shoulder disabilities were remanded for a new VA orthopedic examination.

A VA examination was held in April 2015, at which the examiner found that the Veteran did have decreased range of motion in the thoracolumbar spine and lumbar strain, but found no documented arthritis.  The examiner also, however, marked "No" in the "Diagnosis" section of the questionnaire in response to the question "Does the Veteran now have or has he/she ever been diagnosed with a thoracolumbar spine (back) condition?"  The examiner found that the Veteran's condition was less likely than not related to service.  As an explanation, he stated that the service treatment records revealed "evaluations for low back pain 1982 and 1983, both diagnosed as strains.  X-rays at 1983 evaluation were normal."  He then again stated that "It is less likely than not that the current back complaints and diagnosed disorder are related to these complaints from more than 25 years ago."

The Board finds that this "rationale" for the examiner's finding consists only of a bare statement of fact regarding the Veteran's in-service treatment records, and does not actually provide any explanation for his finding that such treatment is not related to the Veteran's current back disability.  A medical opinion with no rationale holds little probative value for evaluating a claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Furthermore, it is unclear whether the April 2015 VA examiner actually found that the Veteran had a current diagnosis, which is inconsistent with the other medical evidence of record showing past diagnoses of facet joint arthritis, disk bulging, degenerative disc disease, muscle spasms, degenerative joint disease, and discogenic degenerative changes of the lumbar spine.  

Regarding the Veteran's bilateral shoulders, the examiner diagnosed the Veteran with bilateral chronic shoulder strain and bilateral shoulder pain.  He also noted suspected bilateral rotator cuff conditions.  The examiner stated that the shoulder conditions were less likely than not related to service because service treatment records revealed treatments for shoulder pain, but "[n]either shoulder problems or complaints while in service are compatible with current symptoms and signs of chronic strain."  The Board again finds this rationale to be unsatisfactory, as it does not explain why such complaints are not compatible with the current symptoms, especially considering that the Veteran has credibly testified that he has had consistent symptoms from the time of service to the present.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate.).

The Board notes that the Veteran's private and VA treatment records show frequent treatment for back pain since at least 2003.  The Veteran's records also show occasional complaints of shoulder pain, and the December 2012 VA examiner diagnosed the Veteran with back and bilateral shoulder degenerative joint disease. 
The Veteran's numerous diagnoses were not addressed by the April 2015 VA examiner, who appears to have discounted them in his evaluation of the Veteran's current impairment.  Furthermore, the Veteran's service treatment records do show complaints of pain and treatment for injuries to the shoulders and back, and the relationship of these injuries to the Veteran's present symptoms has not been properly addressed.  The Board therefore finds that these issues must be again remanded in order to obtain an adequate VA examination and opinion that will properly and thoroughly address the Veteran's medical history and contentions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination as to the etiology of his low back and bilateral shoulder disabilities.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current disorders of the low back and bilateral shoulders.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the August 2006 claim.  

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  It is noted to the examiner that during the course of the appeal, the Veteran has been diagnosed with facet joint arthritis, disk bulging, degenerative disc disease, muscle spasms, degenerative joint disease (of both the spine and bilateral shoulders), and discogenic degenerative changes of the lumbar spine.  If any such disorders are not found on examination, please explain why.

b) For every diagnosed back and shoulder disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss:

i) the service treatment records showing treatment for back and shoulder pain in service;

ii) the Veteran's medical history showing chronic back and shoulder pain and treatment since at least 2003; and

iii) the Veteran's assertions that he strained his shoulders and back wearing a heavy rucksack in service, injured his back and shoulders due to heavy lifting in the motor pool, and then further exacerbated these injuries through further motor pool work in service, as well as his testimony that he has had joint pain consistently since service, which was only made worse by his post-service employment injuries.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2. Provide the Veteran with adequate notice of the date and place of the requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

3. After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


